         Case 6:20-cv-00881-ADA Document 99 Filed 08/03/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

SONOS, INC.,
                                                         No. 6:20-cv-881-ADA
            Plaintiff

v.

GOOGLE LLC,

             Defendant


     GOOGLE LLC’S MOTION TO EXPEDITE THE BRIEFING SCHEDULE ON ITS
       MOTION TO STAY CLAIM CONSTRUCTION PROCEEDINGS PENDING
             RESOLUTION OF GOOGLE’S MANDAMUS PETITION
         Case 6:20-cv-00881-ADA Document 99 Filed 08/03/21 Page 2 of 4




       Defendant Google LLC (“Google”) respectfully requests an expedited briefing schedule

on its Motion to Stay (the “Motion”). Specifically, Google respectfully requests that the Court set

a briefing schedule in which Sonos’s opposition to Google’s Motion is due by 10 a.m. Central

Time on Thursday, August 5, 2021. In an effort to expedite a ruling on this Motion and avoid

burdening the Court with additional filings, Google agrees to waive its Reply and does not request

a hearing.

       As set forth in Google’s brief in support of its Motion, the Court should stay claim

construction proceedings, including the upcoming Markman hearing, until the Federal Circuit has

had an opportunity to rule on Google’s mandamus Petition to be filed shortly. Absent a stay,

Google will be deprived the opportunity to seek meaningful appellate review prior to the Markman

hearing. While this Court held that the forum selection clause is inapplicable here, Google should

have the opportunity to raise this issue with the Federal Circuit and thereby ensure that there are

no substantive rulings from a potentially improper venue, particularly with respect to claim

construction proceedings which are among the most important events in the case.

       There is good cause to expedite the briefing on Google’s Motion. The Court issued its

order denying Google’s transfer motion on August 2, 2021, and Google expeditiously and

diligently filed its Motion the following day. Nevertheless, because the Court has scheduled the

Markman hearing in this matter for August 10, 2021, without an expedited briefing schedule, the

Markman hearing will proceed before Google can obtain a ruling on its Motion. Google thus

respectfully requests that this Court order the briefing schedule outlined above so that the Court

can resolve the Motion in advance of the Markman hearing.




                                                                                            Page | 1
       Case 6:20-cv-00881-ADA Document 99 Filed 08/03/21 Page 3 of 4




DATED: August 3, 2021           Respectfully submitted,



                                 By         /s/ Charles K. Verhoeven

                                      Charles K. Verhoeven
                                      charlesverhoeven@quinnemanuel.com
                                      Melissa Baily (pro hac vice)
                                      melissabaily@quinnemanuel.com
                                      Jordan Jaffe (pro hac vice)
                                      jordanjaffe@quinnemanuel.com
                                      Lindsay Cooper (pro hac vice)
                                      lindsaycooper@quinnemanuel.com
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN LLP
                                      50 California Street, 22nd Floor
                                      San Francisco, California 94111-4788
                                      Telephone: (415) 875 6600
                                      Facsimile:     (415) 875 6700

                                      Paige Arnette Amstutz
                                      Texas State Bar No. 00796136
                                      SCOTT, DOUGLASS & MCCONNICO, LLP
                                      303 Colorado Street, Suite 2400
                                      Austin, TX 78701
                                      Telephone: (512) 495-6300
                                      Facsimile: (512) 495-6399
                                      pamstutz@scottdoug.com

                                      Counsel for Defendant Google LLC




                                                                             Page | 2
         Case 6:20-cv-00881-ADA Document 99 Filed 08/03/21 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       I hereby certify that, on August 2, 2021 and August 3, 2021, counsel for defendant

conferred with counsel for plaintiff by email regarding the relief requested in Google’s Motion to

Stay and this motion to expedite the briefing schedule. Counsel for plaintiff indicated it opposes

Google’s motions.



Dated: August 3, 2021                                      /s/Charles K. Verhoeven                _



                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on August 3, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system



Dated: August 3, 2021                                      /s/Charles K. Verhoeven                _




                                                                                            Page | 3
